Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim amended to recites “a linear acceleration means with a shaft secured to or securable to the base of the tip at the coupling aperture to hold the tip at a selected orientation relative to the shaft”, such limitations are somewhat confusing and seems as not in accordance to the original disclosure.
	The tip base, is coupled to the shaft (as indicated by applicant’s arguments), this it is clear that the tip, base, is movable with the shaft and cannot be in any other orientation; the tip, base is “extension” of the shaft and will be oriented with the shaft and not relative  to the shaft.  Thus, the limitations “to hold the tip at a selected orientation relative to the shaft” is unclear.
	Also, what is “wherein a plurality of, the first coefficient of friction, the second coefficient of friction, and the selected orientation of the tip relative to the shaft first impart spin characteristics to the object as it is released from the tip”? a plurality of what?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR20120065568 (“Kim”).
	As per claim 1, Kim discloses a ball machine (pitching mechanism 10)(Figs. 1-8; pages 1-7 machine translation), comprising: 
	a tip comprising a base, wherein the base is configured with a thickness to form a coupling aperture about an axis (ball frienger 120)(Figs. 2-3b; page 3, pars. 3-12); 
	at least one member protruding outwardly from the base and radially positioned about the coupling aperture, and wherein the at least one member is further configured with an inner surface area shaped to form a tip to receive an object (case 121 configure to receive ball griping means for holding ball B)(Figs. 2-3b; page 3, pars. 5 and 6); 
	a first frictional surface area configured on the inner surface of the at least one member at a first location to frictionally grip the object, wherein the first frictional surface area has a first coefficient of friction; a second frictional surface area configured on the inner surface of the at least one member at a second location different from the first location to frictionally grip the object (the case includes a plurality of ball grips 123 for frictionally holds ball B within), wherein the second frictional surface area has a second coefficient of friction (the griping balls 123 are adjusted, such a different friction within each friction surface for imitate different pitches)(Figs. 3a and 3b and page 3, pars. 6-11) ; and 
	a linear acceleration means with a shaft secured to or securable to the base of the tip at the coupling aperture to hold the tip at a selected orientation relative to the shaft (throwing means 200 (i.e. a linear acceleration means) with a shaft (moving member 130) connected to the base of the tip (120/121) (Fig. 2; page 3, par. 2; page 3, par. 12-page 4-par. 4; note Figs. 4a and 4b in conjunction to page 4, par.5-page 5, par. 4),  wherein the linear acceleration means moves the shaft and tip linearly along the axis, wherein the tip is rotatable about the axis to selected positions so as to control an orientation of the first frictional surface area and the second frictional surface area relative to the object received in the tip, wherein a plurality of, the first coefficient of friction, the second coefficient of friction, and the selected orientation of the tip relative to the shaft first impart spin characteristics to the object as it is released from the tip (the motor 220 configure to lineally moves the moving member 130, while cause rotation of frienger 120 to throw ball B while imitating different baseball pitches)(Figs. 2-4b; page 3, 12 par.-page 5, par.11; note in particular Fig. 2 in conjunction to Figs. 3a-4 and page 4, 5th pars.+ as Kim discloses the operation of the motorized throwing means to linearly moves moving member 130 (e.g. Fig. 2) as the drive wheels 230 causing rotational of the frienger 120 to pitch ball B therefrom).

	As per claim 2, Kim discloses wherein the at least one member protruding outwardly from the base of the tip comprises a plurality of members protruding outwardly from the base, wherein the first frictional surface area is configured on the inner surface of one or more of the plurality of members and the second frictional surface area is configured on the inner surface of one or more of the plurality of members (case 121 of frienger 120 includes a plurality of ball gripping 123 to frictionally hold ball B within protruding therefrom)(Figs. 3 and 3b; page 3, 5th pars.+) .
	As per claim 3, Kim discloses wherein the plurality of members protruding outwardly from the base comprises at least three members (there are at least three such ball gripping 123)(Figs. 3a and 3b).
	As per claim 14, Kim discloses wherein the tip is configured receive a sports object selected from the group consisting of a baseball, a cricket ball, a football, a soccer ball, a tennis ball, and a golf ball (frienger 120 configured to hold baseball B)(Figs. 3a and 3b; page 3, 7th par.).
	As per claim 15, Kim discloses wherein the linear accelerator means is selected from the group consisting of a pneumatic canon, a linear slide and a piston driven linear accelerator (throwing means 200)(Figs. 1, 2 and 3a-5; page 4, par. 5-page 5, par. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Kahelin US 3,838,676 (“Kahelin”).
	As per claim 4, Kim discloses wherein the at least one member protruding outwardly from the base comprises a single circular section member, wherein the first frictional surface area is configured on one or more radial positions of the inner surface, and wherein the second frictional surface area is configured on one or more radial positions on the inner surface (circular frieneger 120  having a plurality of ball grip fingers 123 that are position within the inner surface of the case 121 to frictionally grip ball B therewithin; the gripping members are position at a radial inner surface thereof)(Figs. 3a and 3b; page 3, 5th pars.+).
	Kim is not specific regarding the single member is a conic section member.
	However, Kahelin discloses the use of a single conic section member with plurality of friction members within (such as barrel 28)(Figs. 1 and 2; 4:65-5:13).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kim’s as taught by Kahelin for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a ball pitching machine including Kahelin a single section member with friction members configure to engage a ball thereof to imitate different pitches.  
	Furthermore, with respect to the configuration of the single member, it is noted that it has been held that the particular configuration of the object is nothing more than 
one of numerous configurations a person of ordinary skill in the art would find obvious 
as a matter of users preference or design choice In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).  A skilled artisan would have appreciated that such configuration as a single conic section member, is merely users preference/design choice, without any more.  
	As per claim 5, Kahelin discloses wherein the single conic section comprises at least one of a cylinder section, a parabolic section, and an elliptical section (cylinder section 28)(Figs. 1 and 2) .
	As per claim 6, with respect wherein the first coefficient of friction and the second coefficient of friction each range from about 0.04 up to about 2, Kahelin discloses the use of rubber and Teflon as the friction members in 4:65-5:13. According to applicant’s disclosure, (e.g. [0061] and [0062]) rubber and Teflon having such ecoefficiency as claimed (also note the NPL cited by the examiner on 8/27/2021 as a list of ecoefficiency as rubber and Teflon are in such range as claimed). 

	As per claim 7, Kim is not specific regarding wherein the first coefficient of friction and the second coefficient of friction each range from about 0.04 up to about 2.
	However, as discussed above Kahelin’s discloses the use of rubber and Teflon as friction materials in Fig. 2 and 4:65-5:13 (i.e. wherein the first coefficient of friction and the second coefficient of friction each range from about 0.04 up to about 2.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kim’s wherein the first coefficient of friction and the second coefficient of friction each range from about 0.04 up to about 2.
 as taught by Kahelin for the reason that a skilled artisan would have been motivated by Kahelin’s suggestion to use such materials that are providing an enhanced spinning motion while a ball pass thereto while been pitched from the ball machine. 
	As per claim 8, Kahelin discloses wherein the first coefficient of friction is greater than the second coefficient of friction (rubber comparing to Teflon, having different ecoefficiency; again note 4:65-5:13 as the use of such materials). 
	As per claim 9, with respect to wherein the first frictional surface area and the second frictional surface area are materials coated on the inner surface, the examiner construed the position, connection, attachment, and etc. of the friction members to the inner portion of the members as “coated on the inner surface” according to applicant’s original disclosure. In at least pars. [0035] and [0036] applicant stated “frictional coated or coupled” or “surfaces or coated/coupled materials”.  Thus, the examiner construed the connection, coupling of the friction areas of the ball supports of fingers 123 within case 121 of Kim and/or strips 136-140 within barrel 28  of Kahelin as “coated on the inner surface” as claimed.  
	As per claim 10, with respect to wherein the first frictional surface area and the second frictional surface area are adhesively coupled materials, Kahelin discloses the use of adhesive to attached the Teflon friction onto the inner surface in Fig. 2 and 5:5-10.  
	Although, Kahelin is not specific regarding adhesively coupled the rubber strip onto the inner surface, such adhesively means with the rubber strip, would have been obvious as utilizing known connection means that safely and firmly attached the frictional surface areas thereto.  
  	As per claim 12, Kim is not specific regarding wherein the first frictional surface area is rubber and the second frictional surface area is Teflon.
	However, Kahelin discloses wherein a first frictional surface area is rubber and a second frictional surface area is Teflon (Fig. 2 and 4:65-5:13).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kim’s wherein the first frictional surface area is rubber and the second frictional surface area is Teflon as taught by Kahelin for the reason that a skilled artisan would have been motivated by Kahelin’s suggestion to use such materials that are providing an enhanced spinning motion while a ball pass thereto while been pitched from the ball machine. 
Claim11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kahelin  as applied to claim 7 above, and further in view of Pope US 2,975,779 (“Pope”).
	As per claim 11, Kim- Kahelin is not specific regarding wherein the first frictional surface area and the second frictional surface area are integrally formed on the inner surface of the least one member.
	However, in the same field of ball tip, Pope discloses a first frictional surface area and a second frictional surface area are integrally formed on an inner surface of at least one member (integrally formed friction surfaces, segments 24 and 25 of ring 23 to alter the spin, velocity of a thrown object/ball)(Fig. 6; 3:11-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim- Kahelin’s, wherein the first frictional surface area and the second frictional surface area are integrally formed on the inner surface of the least one member as taught by Pope for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way in providing a ball machine that is including a tip comprising a first frictional surface area and a second frictional surface area whereas the velocity, spin, and etc. of the thrown object/ball is modified, which is much desired in such ball thrown machine.




Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kahelin as applied to claims 1 and 15 above, and further in view of Kelly et al US 7,581,538 (“Kelly”).
	As per claim 13, Kim is not specific regarding wherein the tip is configured from at least one material selected from the group consisting of plastics, thermoplastics, a metal, and an alloy.
	However, Kelly discloses the use of such materials in forming his machine’s tip in 4:5-8.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kim’s tip selected from the group consisting of plastics, thermoplastics, a metal, and an alloy as taught by Kelly for the reason that a skilled artisan would have been motivated by Kelly’s suggestions to use suitable materials for forming a tip for a ball machine.
	As per claim 16, Kim is not specific regarding wherein the linear accelerator means is configured to provide velocities from about 20 miles per hour up to about 200 miles per hour.
	However, Kelly discloses such velocities, in 5:8-12 as the machine can provides rotation of 2700 rpm.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kim’s wherein the linear accelerator means is configured to provide velocities from about 20 miles per hour up to about 200 miles per hour as taught by Kelly for the reason that a skilled artisan would have been motivated by Kelly’s suggestion to use such suitable velocities to practice hitting pitched baseballs and alike.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                8/25/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711